 202319 NLRB No. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's conclusion that the Respondent violatedSec. 8(a)(1) of the Act by interrogating employees at the October
14, 1992 meeting for truckdrivers called by the Respondent's co-
owner Ray Franscioni, we find it unnecessary to rely on his finding
that the testimony of employee Trujillo was consistent with that of
Ray Franscioni regarding the alleged interrogation. We also do not
rely, contrary to the judge, on office employee Martha Morales'
notes of the October 14 meeting, because at the hearing the judge
rejected admitting these notes into the record.The Respondent in its exceptions contends that the judge appliedhis own business judgment in finding that the Respondent violated
Sec. 8(a)(3) and (1) by closing Gold Coast Produce, subcontracting
its bargaining unit work, and terminating its employees. We have ex-
amined the record and are satisfied that the judge did not rely on
his own business judgment in finding this violation.In adopting the judge's conclusion that the Respondent violatedSec. 8(a)(5) and (1) by failing to notify and to bargain with the
Union regarding its decision to subcontract bargaining unit work, we
note that an additional basis for finding such a violation is that the
Respondent's decision to subcontract the bargaining unit work was
discriminatorily motivated in violation of Sec. 8(a)(3). Where, as
here, such a decision is motivated by antiunion reasons, an employer
is not exempt from a bargaining obligation under First NationalMaintenance Corp. v. NLRB, 452 U.S. 666, 687±688 (1981). Dis-crimination on the basis of union animus cannot constitute a lawful
entrepreneurial decision. Delta Carbonate, 307 NLRB 118, 122(1992), and cases cited therein.2Member Cohen agrees that the Respondent violated Sec. 8(a)(3)and (1) by closing the Gold Coast operation, subcontracting the unit
work, and terminating employees. He therefore finds it unnecessary
to decide whether these actions also violated Sec. 8(a)(5).3The General Counsel and the Charging Party have excepted tothe judge's failure to find that the Respondent discriminatorily termi-
nated nonbargaining unit employees at the same time as unit em-
ployees when it closed Gold Coast and subcontracted its work, and
to his failure to provide the discriminatorily terminated nonbargain-
ing unit employees with a make-whole remedy. We find merit to this
exception and have modified the judge's recommended Order and
notice to employees accordingly. This remedy is conditioned, how-
ever, on a finding at the compliance stage of this proceeding that
the affected nonbargaining unit employees are statutory employees.Gold Coast Produce; Franscioni Bros., Inc. andGeneral Teamsters, Warehousemen and Help-
ers Union, Local 890, International Brother-
hood of Teamsters, AFL±CIO. Case 32±CA±12867September 29, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn March 30, 1995, Administrative Law JudgeDavid G. Heilbrun issued the attached decision. The
Respondent, the General Counsel, and the Charging
Party each filed exceptions and a supporting brief. The
General Counsel and the Charging Party each filed an-
swering briefs to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Gold
Coast Produce; Franscioni Bros., Inc., Salinas, Califor-
nia, its officers, agents, successors, and assigns, shall
take the action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Offer Rudolfo Gomez, Federico Hernandez,Arnulfo Sixtos, David Trujillo, Jose Trinidad Arqueta,
Adan Lara, and any nonbargaining unit employees
similarly terminated, immediate and full reinstatement
to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed, and make them whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against them in the manner set forth in
the remedy section of the decision, distinguishing, as
necessary, between those employed year-round by tra-
ditionally going to Yuma, Arizona, for the harvesting
there from those domiciled in the Salinas, Californiaarea and working only seasonally in the harvesting of
Franscioni Bros. farming operations.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 203GOLD COAST PRODUCETo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively question you about yourunion support or activities for Teamsters Local 890, or
any other labor organization.WEWILLNOT
subcontract bargaining unit work be-cause you have become represented by a union.WEWILLNOT
discriminate against employees so asto foreseeably discourage membership in a labor orga-
nization.WEWILLNOT
or refuse to bargain with TeamstersLocal 890 about our November 20, 1992 decision to
subcontract harvesting operations and the effect of that
decision on employees of the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
return the work performed by our truck-driver employees to the jurisdiction of the bargaining
unit and, on the Union's request, reinstate the terms
and conditions of employment that existed prior to the
November 20, 1992 subcontracting of unit work.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the following bargaining unit:All regular full-time and part-time employees em-ployed as truckdrivers in the harvesting operations
in Monterey County, California and Yuma, Ari-
zona, excluding maintenance employees, mechan-
ics, office clerical employees, guards and super-
visors as defined in the Act.WEWILL
offer Rudolfo Gomez, Federico Hernan-dez, David Trujillo, Arnulfo Sixtos, Trinidad Arqueta,
Adan Lara, and any nonbargaining unit employees
similarly terminated, immediate and full reinstatement
to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed and WEWILL
make them whole forany loss of earnings and other benefits resulting from
their terminations, less any net interim earnings, plus
interest.GOLDCOASTPRODUCE; FRANSCIONIBROS., INC.Virginia L. Jordan, for the General Counsel.Robin L. Kubicek, of Salinas, California, for the Respond-ents.Michael Kaufman (Beeson, Tayer & Bodine), of San Fran-cisco, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEDAVIDG. HEILBRUN, Administrative Law Judge. This casewas tried in Salinas, California, on several dates from No-
vember 30 to December 22, 1993 (the hearing of December
7, 1993, only, was held in Oakland, California). The charge
was filed December 4, 1992, by General Teamsters, Ware-
housemen and Helpers Union, Local 890, International
Brotherhood of Teamsters, AFL±CIO (the Union), and was
amended on March 1, 1993. The subsequent complaint
issued August 10, 1993, in which Gold Coast Produce (Inc.)
and Franscioni Bros., Inc. were respectively called Respond-
ent GCP and Respondent FB, and collectively called Re-
spondents. In this decision the Respondents shall for brevity
and convenience be called Gold Coast and FB, respectively.
The primary issues are (1) whether Respondents are, and at
all material times were, a single-integrated enterprise and a
single employer within the meaning of the National Labor
Relations Act, (2) whether certain threatening and coercive
statements were made to employees in violation of Section
8(a)(1) of the Act, (3) whether Gold Coast closed its oper-
ations to discourage membership in a labor organization in
violation of Section 8(a)(3) of the Act, and (4) whether Re-
spondents failed and refused to notify and bargain with the
Union respecting the decision to close and the effects of re-
sultant subcontracting on employees of an appropriate bar-
gaining unit, such assertedly in violation of Section 8(a)(5)
of the Act.On the entire record, including my observation of the de-meanor of witnesses, and after considering briefs filed by
General Counsel and the Respondents, I make the followingFINDINGSOF
FACTI. JURISDICTIONGold Coast is a California corporation and at all times ma-terial has maintained an office and place of business in Sali-
nas, California, where it has been engaged in the harvesting
and transporting of produce grown on the farms of FB and
other companies in the States of California and Arizona. FB
is a California corporation and at all times material has main-
tained an office and place of business in Salinas, California,
from which it has been engaged in the growing of produce
in the State of California. During the 12-month period prior
to its closure, Gold Coast, in the course and conduct of its
business operations, provided services valued in excess of
$50,000 directly to customers located outside the State of
California. On these admitted facts, I find that Gold Coast
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act, and, as is also admitted,
that the Union is a labor organization within the meaning ofSection 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. OverviewGold Coast and FB are each corporations that operate inclose association with one another for the growing and har-
vest of vegetables on farmland in Monterey County of Cali-
fornia's Salinas valley. With minor exception as with the
growing of winter broccoli, the farming season pertinent toVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates and named months hereafter are in 1992, unless indi-cated otherwise.this case typically runs from March into November eachyear. Until the end of 1992 Gold Coast also engaged in cer-
tain harvesting of winter season farm produce grown in
Yuma, Arizona. The winter season at Yuma basically filled
in the months of December into March, and thus for ref-
erence and record purposes spanned portions of two calendar
years.1FB was incorporated as an agricultural grower and em-ployed field equipment drivers, irrigation workers, mainte-
nance employees, field foremen, and a regular season-long ir-
rigation supervisor. The land being farmed was leased for
this purpose from owners, of whom the principals of Re-
spondents themselves had about 20 percent of total. The var-
ious areas farmed each had an established location name.
Crops other than broccoli included lettuce and lettuce mix,
asparagus, bok choy, cabbage, carrots, celery, and specialized
others.Gold Coast was incorporated as an agricultural farm laborcontractor and employed field crews of vegetable cutters and
packers, along with crew foremen, a regular transport driver
moving agricultural implement equipment among the fields
to where needed, and a maintenance employee who also en-
gaged in truck driving. Gold Coast maintained a field station
as its repair and maintenance building for seasonal needs, ve-
hicles, and equipment. In addition several truckdrivers, the
employees about whom this case pertains, were utilized in
the transport of harvested produce to coolers. A regular su-
pervisor was also employed to oversee all field harvest and
resultant functions, including the trucking done to vegetable
coolers, of the entire Gold Coast workforce. By the very na-
ture of farming the number of employees used by Gold
Coast, particularly as to size of its field crews, would fluc-
tuate with seasonal peaks of harvest time.Around early October the truckdrivers employed by GoldCoast expressed a sufficient interest in representation by the
Union that an RC petition was filed, leading to a secret bal-
lot election the following month. By letter dated October 9
and received October 13 the Union had advised Gold Coast
of a claim to represent a majority of its truckdrivers and an
intention to file a representation petition. This letter also in-
vited voluntary recognition and offered to have the claim of
majority verified by a neutral person. This letter was not an-
swered, and the RC petition was actually filed on October
15.While the results of the election were inconclusive becauseof determinative challenges to ballots of certain employees,
this inconclusiveness was lifted in early 1993 when Gold
Coast withdrew the challenges it had posed, and a revised
count showed five votes for the Union and one against.
Based on this revision a certification of representative issued
to the Union in early March 1993 for a unit of full-time and
part-time truckdrivers.Meanwhile the Salinas valley farm season had concludedalmost coextensively with the election of early November
and, by written notice to the employees of the truckdriver
unit, Gold Coast management advised that the Company was
discontinuing its business and they were terminated from em-
ployment. At about the same time Gold Coast abandoned any
plans to engage in its traditional winter harvest business inYuma. At the time of closure the corporations had been inactive existence for about 12 years.B. The Single-Employer IssueConsidering overall management of these closely associ-ated entities, the authority is held by Ray Franscioni, here-
after for brevity called Ray, and his brother Danny
Franscioni, hereafter for brevity called Danny, respectively.
Each corporation is equally owned by the brothers, with Ray
being the chief executive officer of them both, and Danny
in the capacity of chief financial officer of them both. Kathy
Franscioni, Ray's wife, is the corporate secretary of both
Gold Coast and FB.In functional terms the brothers consult with one anotherwith regard to plans for future growing, planting schedules,
the making of ``deals'' for field harvest by other harvesting
companies, the establishment of seasonal wage rates for em-
ployees, and other business matters. However, Ray was ex-
clusively active in Gold Coast's overall affairs, whereas
Danny was generally confined to the actual planting and
growing process in the various fields that were farmed by
FB.Both corporations operated from a commercial building onPajaro Street in Salinas. An unrelated corporation named
TGT shares the office space of the building with Respond-
ents. The property itself is co-owned by TGT and the
Franscioni brothers personally. The respective business occu-
pants divided the building rental and operating costs by an
equal contribution from TGT and the two companies com-
prising Respondents. Two other corporate entities also main-
tain the same Pajaro Street address. One is KMA, a leasing
corporation owning many of the vehicles and agricultural im-
plement equipment utilized by Respondents. The second is
PVP, a now dormant corporation. Both KMA and PVP arejointly owned by the Franscioni brothers.Several office employees assisted in the carrying out ofRespondents' business activity. While these individuals were
technically on the payroll of one corporation or the other, in
practical terms an overlapping of tasks was carried out by
those in the office. Robert Munoz, accountant/controller was
first employed in 1991 as an equally shared person of both
entities. When he found the recordkeeping and dual com-
pensation of this arrangement to be inconvenient and burden-
some, Munoz obtained Ray's approval to convert to exclu-
sive employment by Gold Coast. This had no effect on his
duties of producing and checking business records of both
corporations for purposes of financial statements and tax re-
turns, or as to his helping with repetitive office routines such
as billing and accounts payable work as necessary.After the closure of Gold Coast in late 1992, Munoz soonreverted to the payroll of FB with the same title, however
he continued work on the winding up of carryover matters
of Gold Coast and to its deactivation as a corporation. This
process was concluded around August 1993 when the name
was sold, however Gold Coast apparently continues with its
basic corporate existence. Office employee Martha Morales
also moved from employment with Gold Coast up to the
time of it closure over to FB after a period of about 3
months on leave. She had performed field followup and in-
vestigation of worker compensation matters involving Gold
Coast, as well as working on an employee handbook, a state-
ment of disciplinary policy, and a safety manual in 1992.VerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 205GOLD COAST PRODUCEThese publications were approved for application to employ-ees of both entities by Ray upon his being satisfied that they
conformed to law, however he testified that actual content of
the publications was arrived at by office personnel including
his wife. A blanket or ``umbrella'' insurance policy coveredbusiness risk and liability, plus providing certain personal
coverages to the principals of both corporations and to the
extent applicable both KMA and PVP.The Respondents kept separate bank accounts, vendor andcustomer accounts, health insurance policies, financial state-
ments, and tax returns. Financial statements and tax reporting
services were provided to both entities by the accountancy
corporation Hyashi and Wayland, of which CPA Sherrie
Isaac had been Respondents' principal advisor throughout its
existence. As to other office functions, Candace Munoz had
served beginning in 1989 and for about 3 years thereafter as
office manager employed jointly by Gold Coast and FB. In
this capacity she handled response to employment verifica-
tion inquiries for individuals on either company's payroll.
After Candace Munoz left, this employment verification task
was shared between Patricia Bravo doing it for Gold Coast
from March until November, and Morales doing it for FB.
Certain business forms were used interchangeably between
the entities. This was the case with employment forms,
chemical exposure forms, personnel status change forms, and
W-4 tax withholding claim forms. Typically the name of ei-
ther company was available to highlight in particular use of
a form, done by crossing out the inapplicable name. In the
particular case of a series of disciplinary warnings to em-
ployee Adan Lara during mid-1992, the final one, although
not distinguishing Gold Coast from FB as his employer was
endorsed by or on behalf of Danny.In terms of field activities, the agricultural crews of FBand the harvesting crews of Gold Coast were run separately
through their respective foremen. However, a distinct separa-
tion of this type was not so common with supportive person-
nel. The chief repair mechanic and maintenance employee
was Bobbie Monaris, a person shared on the payrolls of FB
and Gold Coast. However, Respondents made no showing
that his actual work corresponded to an equal expenditure of
time. Lara, a person included within the truckdriver unit
throughout the RC petition proceeding, was also intermit-
tently assigned to repair and maintenance work without any
pure accounting for his time. Lara was also the backup driver
of a water truck, used to dampen down the dust of farm
roads as this might otherwise affect employee crews of both
growing operations and the harvesting. Comparably the field
movement of agricultural equipment was performed with
some interchange by Trinidad Arqueta, a truckdriver on the
Gold Coast payroll. On occasion Arqueta moved not only
tractors and harvesting machines for Gold Coast, but as nec-
essary vegetable growing machinery such as planters, the soil
mixing caterpillar, and tractors used by FB. Moreover truck-
driver Arnulfo Sixtos testified that during the course of his
employment there were two or three occasions where on
order of his Gold Coast supervisor he moved equipment
bearing FB markings between farming locations. Ray actu-
ally testified that Sixtos was the maintenance man of Gold
Coast during 1992 performing repair on equipment, however
this ambiguity was not clarified for the record.The Board has long settled on four criteria for principaluse in resolving an issue of alleged single- or common-em-ployer status as between ostensibly separate business organi-zations. The criteria are (1) interrelation of operations, (2)
common management, (3) centralized control of labor rela-
tions, and (4) common ownership or financial control.
Sakrete of Northern California, 137 NLRB 1220 (1962);Radio Union v. Broadcast Service, 380 U.S. 255 (1965); U.S.Dismantlement Corp., 298 NLRB 1068 (1990); Hydrolines,Inc., 305 NLRB 416 (1991). Common ownership is the leastcritical factor among the four, whereas any particular show-
ing of operational integration is the most significant. In the
final analysis the imposition of single-employer con-
sequences as between separately existing entities turns on all
the circumstances of a case, and with particular attention to
whether or not there is an absence of the ``arm's-length'' re-
lationship that would characterize truly independent organiza-
tions.Here the intrafamily feature of common ownership isuncontested and plainly apparent insofar as the Franscioni
brothers jointly hold all currently issued stock of both cor-
porations. Beyond that the pervasive authority of Ray is
shown in the important affairs of both companies. Little was
developed on the record as to Danny's total management re-
sponsibilities, so I must assume he is largely confined to the
pure direction of basic agriculture as sketchily described by
his brother. There is no showing that Danny had the exten-
sive business involvement with other growers, other harvest-
ing companies, governmental bodies, or the financial and
legal advisors to the enterprise as did his brother. On this
basis I conclude that Ray undertook to be, and thus con-
stituted himself as, the comprehensive authority figure in
overall and interconnected activities of both entities. This in
turn leads into the fact that there was also a relevant integra-
tion of operations. Such a factor amply shows itself in the
mutual presence of both companies at the same Pajaro Street
office premises, the handling of shared rental paid over to
the Franscioni brothers themselves as joint lessor of the com-
mercial property, and the informal and only orally based
agreements for harvesting operations on FB farm lands on
the 20 percent which was personally owned by the brothers.
Additionally both entities leased some of their equipment
from the family owned KMA corporation, and as Ray testi-
fied without necessarily the formality of a written lease.
Other operational integration on the office side of the busi-
ness is shown as to a common telephone number, the pur-
chase of office supplies for mutual use without consistent al-
location of cost, and the crossover sharing of clerical and ad-
ministrative duties by and among the several persons em-
ployed in the office. Morales for example prepared quarterly
business returns for FB, without any billing of her time to
that entity.As to field operations, maintenance employee Monaris wasregularly engaged in work on equipment of each company,
and Gold Coast employee Lara so engaged on the occasional
part-time basis of when assigned. More pointedly Arqueta
undertook the occasional moving and transport of equipment
belonging to the function of both companies, and the arbi-
trary half splitting of his weekly salary as a compensating
adjustment between the two entities was not claimed to be
done with a corresponding reference to actual time spent.As to the significant factor of labor relations, Ray ``in-volved'' himself in the determination of hiring supervisory
personnel for FB, or of those doing mechanical and repairVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
work associated with the growing of vegetable crops. For an-nual setting of FB wage rates to offer field personnel Danny
undertook most of the industry comparability surveying, but
then discussed his findings with Ray and the two of them
jointly set final rates. Ray had even more extreme involve-
ment as to both entities with regard to the creation of em-
ployee handbooks and safety manuals that had across-the-
board use in the two organizations.I believe the facts here are sufficient to show that a single-employer status exists between Gold Coast and FB. Each of
the four applicable criteria has been amply met. But even be-
yond this it is shown that the two corporations did not oper-ate on an ordinary ``arm's-length'' basis. From their closely
associated agricultural operations to most office and financial
affairs there was essentially a disdain about whether or not
a true business separation was maintained. The compensating
adjustment for split work done by maintenance employee
Monaris was not even done, except on a semiannual or an-
nual basis. The absence of written arrangements for Gold
Coast's crop harvesting plus a fair amount of equipment leas-
ing shows this quite plainly, and office procedures a well as
the utilization of individuals involved in such functions was
frequently blurred as work arising from both entities would
be performed without differentiation. Finally it was common
for FB to advance operating funds to Gold Coast without se-
curity or interest payments, in a manner that showed the
brothers themselves were without concern for such an impor-
tant distinction. On this issue I hold that General Counsel has
effectively shown from the evidence that the two entities
constituted a single employer at all material times. In its only
countering argument Respondents cite Image ConventionServices, 288 NLRB 1036 (1988). This case has elements fardifferent from circumstances here, and a review of it leads
me to conclude that its absence of closely associated busi-
ness activity is, among other distinguishing factors, sufficient
to discount it in regard to the holding that I make as a con-
clusion of law.C. The 8(a)(1) Allegations1. TestimonyDavid Trujillo testified that he attended the late afternoonmeeting of truckdrivers such as himself on October 14 at the
location called Ranch 800. This was a gathering called by
Ray, and about which Supervisor Jose Alfredo (Fred)
Esparza gave personal notification to the various drivers.
Esparza did not remain for the meeting, however, Morales
was present at Ray's behest in order to assist with language
translation as necessary. Ray spoke to the group in Spanish,
aided occasionally by Morales as to what he wanted to say
or to comprehend what one of the employees raised in re-
sponse. Ray's Spanish language fluency is limited, and it can
only be surmised that with Morales present as backup he
communicated himself adequately.As to what was said during the approximately hour-longmeeting, Trujillo testified that Ray said he had gotten the
Union's letter and that he asked what reason the truckdrivers
had for wanting to be represented by the Union. Trujillo
himself answered this by saying that he wanted the Union
because he was not paid the same as other drivers and did
not have the medical insurance that covered them. According
to Trujillo, Ray answered this by saying he could not legallydo anything because of the employees having signed cardsfor the Union. Trujillo recalled that one of the truckdrivers
who customarily went to Yuma for that season spoke upabout concern that the Company would not pay expenses for
this as done in the past. To this Ray again said he could no
longer do anything. Ray also advised that he would later
have individual conversations with each of them. Trujillo
also recalled noticing that Morales was making notes of what
was being said during this meeting, however, he had no fur-
ther memory of other remarks that were made. Trujillo had
no recollection that during this meeting Ray made any threat
to close down the company.Trujillo testified to having a second conversation on thesubject with Ray about 2 days before the early November
election. This took place without others known to be present
around midday at the location known as Lanini ranch (ad-
joining Sharpe ranch). In this episode Ray had walked up to
Trujillo saying the Union was not good for anyone involved,
and that if the employees voted it in he would close. Trujillo
recalled assuring Ray that he would vote against the Union,
a statement for which Ray thanked him before leaving. Tru-
jillo testified that in the course of this brief exchange Ray
had said he could not afford to pay wages in the range of
$15 to $20 per hour.Trujillo testified that at a time before the election, but afterthe group meeting of drivers, he was spoken to in a brief
conversation around midday at Ranch 12 by Supervisor
Esparza. The statement he attributes to Esparza is that em-
ployees should think about the question, because if they
voted in favor of the Union the Company would close leav-
ing everyone without work. Trujillo believed his only re-
sponse to this was saying that the employees were thinking
about whether to vote yes or no,Truckdriver Federico Hernandez testified to being presentamong those at the Ranch 800 meeting on October 14. He
recalled some delay while Ray, Morales, and Arqueta spoke
among themselves, following which Ray started off asking
the group why they were having the Union in the sense of
what was the problem. Hernandez recalled a response from
at least one truckdriver that the problem from an employee
viewpoint was the pay changes being made that had ended
the time of steady salaries. In fact Hernandez' basis of pay
had been changed from weekly to daily salary only, after he
returned from a midsummer vacation in 1992. Hernandez be-
lieved that Ray then said the matter of pay was not a prob-
lem because he could pay it retroactively. Hernandez also
testified that after saying the affiliation with the Union was
a right of employees, Ray followed this by saying the Com-
pany was too small and that if the employees took the Union
he ``would have to get out'' and ``retire.'' Finally, Hernan-
dez testified that Ray told the group to think about the union
question, and while he wanted to negotiate he was prohibited
by law from doing so because the Union had already ap-
peared.Truckdriver Sixtos testified to a first conversation on thesubject with Ray after the employees began their effort to
have the Union occurring a few weeks before the eventual
election. This was at Ranch 800 in the early morning with
only Arqueta also present. Sixtos testified that Ray opened
by asking whose idea it was for the truckers to have a union.
When Sixtos answered it was everybody's idea Ray then said
if the Union was put in it would be better if he closed GoldVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 207GOLD COAST PRODUCECoast. Sixtos testified that Ray added at this point that theUnion was not good and was ``bullshit.'' Sixtos recalled how
at his point Arqueta spoke up asking whether he would have
a job if Gold Coast closed. To this Ray said that Arqueta
would have one with FB, but when Sixtos also asked about
being continued in employment Ray told him he would sim-
ply be fired.In the course of cross-examination Sixtos testified that hehad attended a late afternoon group meeting at Ranch 800
where Ray spoke as Morales was present. However, he
placed this as happening perhaps a week after the early
morning episode with Ray and only Arqueta also present.Truckdriver Rudolfo Gomez is English-speaking and testi-fied without an interpreter that interest in the Union began
about a month before the election was held, and involved his
signing an authorization card along with others of his occu-
pation. He recalled being approached a couple of weeks be-
fore the election by Ray in late afternoon at the Martin ranch
while Spanish-speaking Hernandez and Sixtos were present
nearby. According to Gomez, Ray started his remarks in
English, saying that since Gomez had not been at his earlier
group meeting with truckdrivers he wanted to explain what
had been discussed there. Ray then proceeded to say he did
not understand why the group would want a union. Gomez
recalled how Ray continued by saying that things were going
all right even with the then-current hard times, but as a small
company he could not ``make it'' with a union between him-
self and the employees. Ray following this by saying he
``wouldn't make it'' in such an instance and might have to
close. The incident was highlighted in Gomez' memory be-
cause in the course of it the truck of an outside company
needed to pass, and Ray inquired of its driver what pay rate
he was making. Ray than told Gomez that the driver's pay
was only 50 cents more per hour and he disparaged the in-
surance plan that driver was under. Gomez testified that Ray
went on to say he did not understand what the truckdrivers
wanted, and he could not compete with companies that paid
as high as the $13- to $14-per-hour rate.Gomez also testified to having a short conversation alonewith Ray at the Sharpe ranch about 2 days before the elec-
tion. Gomez recalled how at this time Ray asked what
chances were on the imminent union vote, and that he had
answered how in his own mind he was yet undecided. Ray
repeated his concern about having to compete with bigger
companies, following which according to Gomez he said that
after a rejection of the Union by truckdrivers the group of
them could talk directly with him about the future of their
Gold Coast employment.As Respondent's chief witness on this phase of the case,Ray's testimony covered both the reasons for his several dis-
cussions with employees and his version of what was said.
After receiving the Union's letter of October 9, he had con-
ferred with legal counsel, and was immediately faxed a
``do's and don'ts'' outline relative to a union campaign.
There had never before been an attempt at union organizing
during Respondents' existence.On the next day, October 14, he desired an ``informativemeeting from my standpoint to discuss the situation,'' and
with this impetus in mind arranged for the late afternoon
meeting. Five of the drivers involved in the representation
petition were present, Gomez being the only one unable to
attend. Ray testified that he said a new line had been drawn,and there were now certain things relative to their employ-ment that he could and couldn't do. He expressed surprise
that they had all ``signed these petitions,'' and said he hadthought there were ``close communication ties'' that might
have avoided what had happened. Ray recalled saying his
company was small, and that a lot of bigger ones which op-
erated under union contracts ``were no longer in existence.''
He named a couple of examples. After his introduction a
questioning about pay was posed by Hernandez, however, it
seemed that Sixtos signaled him not to continue with it. Ray
knew there was further conversational exchange, but he
could not specifically recall its substance, except for Trujillo
discussing his status as a less than full-time employee. Ray
testified that he repeatedly said it was now against the law
for him to negotiate or promise any wage increases or bene-
ficial change in working conditions. Before the meeting
ended one of the truckdrivers brought up the subject of
Yuma, where it was approaching the time to make the tradi-
tional start of a new winter season. To this Ray said that
Gold Coast had still not had final word from key customer
Dole as to ``what our involvement'' might be.Ray made a series of denials including that he had notasked why they wanted representation, had not discussed ret-
roactive pay, and had not predicted he would close or retire
if the drivers ``accepted'' the Union. Ray believed the meet-
ing ended in less than an hour, and final remarks dealt with
the probability of going through an election process. One of
his denials was, however, affected by his later testimony that
at ``the big meeting,'' he ``may have'' wanted to know from
them whose idea the Union had been.Ray recalled that several days after the group meeting hehad an English-speaking conversation with Gomez at the
Martin ranch. It occurred in late morning and Hernandez was
nearby. Ray reiterated to Gomez that he had gotten the union
letter and what he had previously told the group of truck-
drivers when they were assembled. Ray agreed that the epi-
sode included his speaking with a passing transport rig driver
for Triangle Farms, and then telling Gomez that the man
made $8.50 per hour. As at the group meeting Ray continued
to emphasize that the ability of his truckdrivers to ``come di-
rectly'' to him was changed, and he could not make prom-
ises or have direct discussion. He expressly denied telling
Gomez that if the Union were voted in he would close down.
He also denied making any reference to a $13- to $14-per-
hour pay scale. Ray subsequently asked Gomez to serve as
the Company's election observer, but denied that he ques-
tioned the employee as to how he would actually vote.Ray also testified as to his conversation with Trujillo aloneabout a week after the group meeting at the Lanini (Sharpe)
ranch. This was a short discussion in Spanish covering Tru-
jillo's pay scale compared to other truckdrivers. Ray testified
he had simply said he could make no promises about any as-
pect of pay. Ray again expressly denied commenting to Tru-
jillo about closing if the drivers voted for the Union. He also
denied making any reference to a $15- to $20-per-hour pay
range.Finally, Ray testified to a short midday discussion hadwith Sixtos between the time he received the union letter and
the election. This involved only the two of them, was nec-
essarily conducted in Spanish, and took place at the 1200
(Norton) ranch. Ray had initiated the discussion, saying he
hoped the truckdrivers would vote no and the work situationVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2It is common for a trier of fact to believe some testimony of awitness, but not necessarily believe all of that witness' testimony.
See NLRB v. Universal Camera Corp., 179 F.2d 749, 754 (2d Cir.1950).could return to the direct relationship that had existed before.Sixtos rebuffed this, to which Ray then pictured that with
union representation the communication process to manage-
ment from employees was indirect. Ray again expressly de-
nied saying that Gold Coast might close if the drivers ``went
Union.'' He also denied ever having discussed the subject of
the Union with Sixtos prior to the group meeting of October
14.Morales' testimony as to events at the group meeting onOctober 14 is generally consistent with Ray's. She testified
that Ray's opening remarks in Spanish were that he had re-
ceived the union letter, but didn't understand why after so
many years the drivers were making this decision. There was
reference to Yuma, which Ray said he was trying to take
care of. She recalled how he explained that Yuma work
hinged on a cabbage deal and whether Gold Coast could lose
anything from the past amount of harvesting work. Morales
recalled that soon the drivers started to break in with their
own comments, but aside from her notetaking only recalled
``bits and pieces'' of it. She emphatically denied that Ray
talked about Gold Coast itself going out of business, al-
though he did remark as to certain other companies that had
done so. This included an express reference by Ray to prob-
lems Dole was having with its union. Morales testified that
Ray repeatedly said it was now against the law for him to
negotiate or make changes after receiving the Union's letter.
Her rewritten notes of the meeting did contain a statement
about Ray asking ``why they decided to go this route'' when
speaking to the drivers in Spanish at the group meeting.Esparza testified that he had been provided a written out-line about a month before the election of what he could and
could not say as a supervisor. He did talk with employees
about the upcoming election but was never drawn to be morespecific than that ``some comments'' exchanged. As to an
actual exchange of remarks with Trujillo, Esparza was not
asked if this, at least, had even occurred. He did however
testify to not, at ``Ranch 12,'' informing Trujillo that Gold
Coast would close if the drivers voted for the Union, or oth-
erwise discussed any possibility of closing prior to the elec-
tion.2. CredibilityThe testimonial demeanor of Trujillo left me doubting theaccuracy of what he presented. After allowing for some stilt-
ing in the translation process, I sensed that Trujillo himself
was not that capable of recalling the essentials of what Ray
had uttered, and particularly so as relates the private con-
versation 2 days before the election. I thus discredit Trujillo
insofar as he attributed a threat to close to Ray. I recognize
that there is some semblance of agreement between what
Trujillo described and what Ray himself testified, as with in-
troductory remarks at the group meeting of truckdrivers on
October 14. Beyond this I am not persuaded that Trujillo's
testimony had sufficient certainty to be in any way support-
ive of the 8(a)(1) allegations as expressed in the complaint.Hernandez presented as a witness of unconvincing de-meanor. His testimony is believed to be superficial in deliv-
ery and contrived in content. Hernandez' impact as a witness
was, above and beyond considerations of demeanor, reduced
insofar as his being the only one of the truckdrivers present
at, and testifying about, the group meeting of October 14
who attributed a lightly veiled threat by Ray to close if theUnion won representation rights. I reject the full scope ofHernandez' testimony, and in particular that portion about a
June 1993 encounter with Ray at a cafe, where he recalled
an inconsequential exchange of remarks with Ray about op-
erations.Sixtos was not of a demeanor that clearly invited particu-lar belief or disbelief. On the one hand his appearance was
that of honestly searching for accuracy from his memory,
and of displaying mannerisms consistent with a truthful
recollection. I cannot, however, credit him because of two
significant factors. First, he insisted that his first encounter
with Ray was considerably before the group meeting of
truckdrivers (about which he was not even questioned on di-
rect examination). This was totally inaccurate, not only from
the basic time sequence, but because his version would fix
the episode as well prior to Ray even receiving the Union's
demand letter on October 13. Secondly, Sixtos had not, in
an investigatory affidavit taken during January 1993, made
any reference to Ray's supposed differentiation between any
employment prospects after Respondents might cease oper-
ations as between him and Arqueta. Given these glaring neg-
atives to the testimony of Sixtos, I elect to discredit him in
full.Gomez was the witness of poorest demeanor among theseveral presented by General Counsel on the 8(a)(1) issue of
the case. He was vague, hesitant and seemingly uncertain of
his various assertions. Given the completely unpersuasive
character of what he covered by his testimony, I reject it in
full.I have a mixed credibility evaluation of Ray. As applicableto the 8(a)(1) allegations I was favorably impressed by his
demeanor as he recounted the numerous statements made at
the group meeting of truckdrivers, and as he testified in re-
gard to individual employee discussion he may have had
prior to the election at the 800, Martin, and Lanini (Sharpe)
ranch locations. For purposes of resolving the various issues
presented by the 8(a)(1) allegations, I accept the testimony
of Ray as a correct version of what he spoke at the various
times. The mixed nature of my credibility assessment of Ray
will be discussed in a later portion of this decision.2Esparza is the alleged agent of Respondents named incomplaint paragraph 10(d) as having committed an 8(a)(1)
violation. Respondents have denied his supervisory and agen-
cy status. Esparza had progressed through various jobs with
Gold Coast before becoming its field supervisor for about the
last 1-1/2 years of operations. He was fully responsible for
accomplishments by the harvesting crews, the truckdrivers,
and the supporting personnel of Gold Coast. He administered
disciplinary actions as necessary, and effected several termi-
nations from employment during his supervisory period. He
accounted to Ray for these actions, however this was in the
nature of merely informing Ray or making a recommenda-
tion of such weight that the top official routinely approved
it. I find sufficient indicia of supervisory status to hold that
Esparza was Respondents' agent as a supervisor within the
meaning of Section 2(11) of the Act at material times. Be-
yond this I am convinced from his testimonial demeanor thatVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 209GOLD COAST PRODUCEhis version of the Ranch 12 discussion with Trujillo was thetruthful one. Esparza spoke with a confidence and consist-
ency such that I believed his testimony, and particularly the
persuasive manner in which he voiced denial of what Trujillo
had attributed to him in Spanish.Respondents' final witness as to Section 8(a)(1) issues ofthe case was Morales. I found her to be an earnest-appearing
witness with a sufficiently favorable demeanor that I credit
her in full. This has the further effect of giving corroboration
to the testimony of Ray.3. HoldingsParagraph 10(a) of the complaint has not been supportedby credible evidence. This allegation was based on the testi-
mony of Sixtos, however, I have discredited him in all sa-
lient regards.Paragraph 10(a)(2) of the complaint expressly alleges thatRay had stated to employees he would undertake a retaliatory
closure of operations. While this portion of the complaint
does not associate to ``a meeting of employees'' as phrased
in paragraph 10(b), Ray himself testified to referring to other
companies that had gone out of business with a union in the
picture. He had also attributed Dole to having trouble with
its union. The overall result of oral testimony is such that a
threat of retaliatory closure was constructively litigated dur-
ing the trial. General Counsel contends this statement left
employees with the impression that a union caused those
companies to go out of business. The events referred to by
Ray had occurred many years before, however, he did not
acquaint the assembled employees of this when speaking to
them.Section 8(c) of the Act protests the expression of views,argument or opinion as long as ``such expression contains no
threat of reprisal or force or promise of benefit.'' A con-
stantly perplexing issue in this regard is the balancing of an
employer's rights under Section 8(c) against the rights of em-
ployees under Section 7, in determining whether an employ-
er's remarks about other closures during a union organiza-
tional drive are permissible illustrations or threats prohibited
by Section 8(a)(1). In NLRB v. Gissel Packing Co., 395 U.S.575, 618 (1969), the Supreme Court wrote guidingly as fol-
lows:[T]he prediction must be carefully phrased on the basisof objective fact to convey an employer's belief as to
demonstrably probable consequences beyond his con-
trol.... If 
there is an implication that an employermay or may not take action on his own initiative for
reasons unrelated to economic necessities and known
only to him, the statement is no longer a reasonable
prediction based on available facts, but a threat of retal-
iation based on misrepresentation and coercion ....On the sketchy evidence known with regard to this statementof Ray, it is not shown that he created a threat of reprisal
because of not indicating this as action he would take. The
remark thus remained at a level only as the protected expres-sion of views within the meaning of Section 8(c). Cf. NLRBv. Pentre Electric, 998 F.2d 363 (6th Cir. 1993); Blue GrassIndustries, 287 NLRB 274 (1987). I shall therefore proposea complete dismissal of the allegations in paragraph 10(a).
This does not treat a separate allegation that unlawful interro-
gation occurred ``at a meeting of employees,'' only that myconclusion of law is that no violative interrogation or threatof closure has been established from the discredited testi-
mony of Sixtos or from Ray's own version of these remarks
made generally to employees.I find paragraph 10(b)(1) of the complaint has merit be-cause it is sufficiently supported by one phase of Ray's ownversion of the group meeting of truckdrivers. He concedes
possibly asking the assembled employees ``whose idea'' the
Union was, and this inquiry is consistent with the memory
of Trujillo, even though I have discredited other specific par-
ticulars of his testimony. More importantly Morales, who de-
nied in her testimony that Ray had asked a ``why'' question
of the truckdrivers about wanting the Union, is shown to
have entered in her notes of the meeting that Ray had asked
``why they decided to go this route.''Rossmore House, 269 NLRB 1176 (1984), established thecurrent Board test for whether interrogation violates the Act
as, considering all the circumstances, it reasonably tends to
restrain, coerce or interfere with the rights of employees
guaranteed by the Act. In the application of this test I find
that Ray's utterances amounted to coercive interrogation of
the assembled employees. In general the evidence shows that
a mandatory gathering of this nature was highly unusual, and
that Ray had little occasion to speak with truckdrivers as
they undertook their work even while he was in the vicinity.
The ominous and intrusive effect of such an inquiry, coming
in the context of Ray's opening blunt statement about having
just received the Union's demand letter, was beyond per-
mitted comment by an employer. Accordingly, I hold as a
conclusion of law that Respondents violated Section 8(a)(1)
in the manner pleaded here.The same conclusion does not follow as to complaint para-graph 10(b)(2). The evidence as to that issue does not estab-
lish Ray having solicited complaints; only that he responded
blandly to the several problems raised by individuals and
without impliedly promising to remedy them, stating only
that he was constrained by law not to act at that time. I shall
therefore propose dismissal of this allegation.A resolution of issues raised by paragraphs 10(c), (d), and(e) of the complaint hinges on the testimony of Gomez and
Trujillo. As to the description in those paragraphs of what
would constitute a violation of the Act I have discredited the
testimony of both named witnesses. For this reason there is
a lack of support for the allegations, and I shall therefore
propose as a conclusion of law that all such be dismissed.D. The ClosureFollowing the representation election of November 6, GoldCoast operations continued as to the dwindling amount of
harvest work needed to complete the 1992 season around Sa-
linas. Ray had actually engaged outside harvester Blas
Valenzuela to bring in crews that would augment the com-
pletion of broccoli and cabbage harvesting. The work of
Blas' company began around mid-November, and continued
to a point shortly beyond Gold Coast's actual cessation of
operations on November 20.The closure was announced to Gold Coast employees bya short written notice which Ray signed. This was distributed
November 20 to be effective immediately. Insofar as truck-
drivers were concerned a portent of the notice occurred when
Esparza directed them to locate all trucks and trailers at spec-VerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ified places at the end of work on November 20, rather thanleaving them in the fields as would be customary.At this point in time Gold Coast had already sent certaintrucks and equipment to Yuma for the usual winter season
there. However, it began the recall of these trucks and equip-
ment to Salinas when it was finally evident that the closure
would result in operations at Yuma not taking place. Accord-
ing to Ray this was an obvious consequence of advice from
Mary Zischke, a Dole product manager for mixed vegetables
based in Salinas, that Dole would only apportion about 300
acres for harvesting in Yuma to Gold Coast over the 1992±
1993 season there. Dole had reportedly been becoming in-
creasingly dissatisfied with the quality and reliability of Gold
Coast harvesting operations in Yuma. The final advice was
received by Ray around early November. Ray testified that
as he mulled over what to do, he was determined not to
make a premature announcement that no Yuma season would
occur, because this would likely mean his crews would aban-
don the little work left in Salinas and go to Yuma imme-
diately to better have a likelihood of acquiring seasonal work
there from other harvesters.General Counsel contends that the closure was purely inretaliation for the truckdrivers having voted in such a manner
as to introduce the Union as a collective-bargaining rep-
resentative. General Counsel further notes that Respondents
participated briskly and normally in the representation proce-
dures that initiated in mid-October, and gave no indication
as would have been expected that the procedures were soon
to be moot. While challenged ballots were determinative for
many weeks following November 6, the ballot of Sixtos was
one of those challenged. Ray was aware from his testimony
as to a discussion with Arqueta that Sixtos was the person
prominent in originating interest in the Union, and one who
had assertedly ``pressured'' Arqueta into signing a supportive
authorization card. Moreover, Ray had personally experi-
enced Sixtos' speaking in a leadership role at the group
meeting of drivers and his probable future role as onsite ac-
tivist for the Union. On this basis it would have been appar-
ent to Ray from and after November 6 that representation
procedures would inevitably lead to the Union being declared
winner from the election.General Counsel argues that no evidence of a firm resolvetoward the closure of Gold Coast was present until imme-
diately after the union vote, that any business discussions
previously had by Ray with growers, harvesters, and shippers
did not manifest an intent to close down the business of a
then 12-year history of operations. Further, the recent past
profitability, or lack thereof, resulting from Gold Coast's op-
erations was inconclusive as to being a legitimate basis for
such a fundamental decision.Respondents contend to the contrary that the decision toclose Gold Coast evolved logically and with increasing valid-
ity over about a year, was purely economic in nature, and
occurred when it did simply as a natural result of season's
end at Salinas. The further related fact was that continuing
in traditional winter activities at Yuma was no longer fea-
sible.Respondents' evidence in support of its position is basi-cally the testimony of Ray as to his constant attention
throughout 1992 about the prospect of closing Gold Coast,
records showing the progressive decrease of both harvested
acreage and employment totals into 1992, and the Compa-ny's financial statements of recent years. Specifically CPAIsaac testified credibly that she had counselled Ray no later
than April that his financial statements, to the extent reflect-
ing profit or loss and retained earnings, were increasingly
highlighting a question of whether Gold Coast had the poten-tial of continuing to be a viable business. She testified that
Ray was increasingly of this very opinion, and after several
indications that he would probably have to close Gold Coast
because of its unprofitable potential he finally advised her of
a firm decision to that effect in September.Blas also testified credibly to having two particular con-versations with Ray in 1992 about business plans. In the first
of these around June or July, carried out at a coffee shop,
Ray had said he was looking for a company to start doing
harvesting work because ``things weren't going well for
him.'' After time passed the two talked again while at this
coffee shop in September, where Ray had said he might need
someone for the harvesting of broccoli. No cost of such serv-
ices was discussed at that time however, according to Blas'
recollection.Robert Chavez, owner of an agricultural labor contractorcompany called Emerald Produce, also testified credibly
about several conversations with Ray during 1992. These
were concentrated around midyear, and involved Ray stating
his costs were too high and seeking information from Chavez
as to how he recorded and controlled his own costs. The dis-
cussion also covered the function of thinning and hoeing
farm fields during the crop season, and whether Ray would
need outside service for the broccoli harvest of 1992. Chavez
recalled that even in the first conversation, which he fixed
as occurring about July, Ray had mentioned his thoughts
about getting out of the labor business. This would refer to
harvesting, packing, and transport of produce in contrast to
the pure growing of crops.General Counsel contends that all elements of a primafacie case proving that the closure was in violation of Sec-
tion 8(a)(3) are present. Relatedly General Counsel contends
that this shifts a burden of contrary proof to Respondents,
and that this resultant burden has not been met. Respondents'
countering contentions rest largely on rationale contained in
Capitol Transit, 289 NLRB 777 (1988). In this case theBoard dismissed the allegation that a commercial hauler had
violated Section 8(a)(3) by a change in operations undertaken
by arrangement with an employee leasing company. The
change in question was a lease of truckdrivers to operate
Capitol's vehicles, the consequence of which was termination
of an entire potential bargaining unit of approximately 46
members. The effective date of this fundamental change in
manner of operating occurred about 1 month after the em-
ployee-drivers of Capitol had commenced a union organiza-
tional campaign with a Teamsters local. In its decision the
Board found the employer had made an initial decision, sub-
ject to certain conditions that were subsequently satisfied, to
change to an employee leasing operation, and this was at a
point in time prior by several weeks of the organizational
campaign. The connective factor influencing the Board was
that following the initial decision events had followed a log-
ical progression inasmuch as the conditional concerns were
adequately satisfied and a formal agreement executed
promptly after this. The Board concluded that the agreement
would have been made even in the absence of union activity.
Respondents also cite Leeward Nursing Home, 278 NLRBVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 211GOLD COAST PRODUCE1058 (1986), and Redwood Empire, 296 NLRB 369 (1989),in support of its contentions. Leeward was a decision withcharacteristics similar to those found in Capitol Transit. Al-though Leeward was a case of intrinsic and procedural con-volution, the Board's adoption of rationale was basically that
the employer had commenced a definite interest in sub-
contracting for cost reduction purposes, and its later knowl-edge of a union organizing drive was not the cause of con-
tinuing to a conclusion of the opportunity this presented.
Redwood Empire also demonstrated the same principle as es-poused in Capitol Transit and Leeward. This factually densecase led the Board to again adopt a holding that a trucking
employer had abruptly decided to centrally consolidate oper-
ations before the commencement of a union's organizational
campaign. However this view of the case, and even upon a
finding that the employer had expressed animus and hostility
to its employees' union organizational activity, failed to es-
tablish that the closing of operations and discharge of truck-
drivers was discriminatorily motivated.I believe there is merit to the 8(a)(3) allegation in thiscase. The evidence inclines toward a showing that Respond-
ents might close the Gold Coast side of their business be-
cause of uncertain future profitability. However, this did not
become a positive event at any time prior to November. In
reaching this conclusion I well note the testimony of Isaac
that Ray had said he would do so when they last conferred
together back in September. While these might have been
Ray's words, he had not by then undertaken any overt action
which by prudent business standards would show he was ac-
tually definite about a closing. Even in his near-contempora-
neous discussions with industry acquaintances Blas and Cha-
vez, he had fallen short of telling them that he would dis-
continue as a harvester, only that it was increasingly seeming
to be an option for him. This is a key distinction in the cir-
cumstances here when compared to Capitol Transit and likecases, for in each of those instances the management person
had carried out actual advance steps of a closure. The only
specific document that would typify a reflection of genuinely
embarking on a course of business closure was the letter
dated October 5 from Marci Rios of Yuma-based Fema
Company, a person that Ray testified he had telephoned to
for quotes on harvesting cost. I note that Respondents have
not presented any evidence that Ray formally replied to the
quotes contained in Fema's letter even though he was not to
learn from Zischke about the Yuma acreage availability until
November, and even then she did not understand from him
that a final decision was made. If Ray had truly meant to ex-
plore the prospects of having Fema undertake all or part of
Gold Coast's traditional Yuma harvesting, he had ample time
to demonstrate this in the ordinary course of business deal-
ings and still not alarm his Salinas area employees that it
was under consideration. This lack of specific action on
Ray's part, coupled with a showing of undue intrusion into
the self-organizational rights of employees by his coercive
interrogation of them, establishes General Counsel's requisite
prima facie face.Under Wright Line, 251 NLRB 1083 (1980), affd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982);
approved in NLRB v. Transportation Management Corp., 462U.S. 393 (1983), General Counsel has the initial burden to
prove that union or other protected concerted activity was a
motivating factor in an employer's decision to take adverseaction against employees. If General Counsel meets this bur-den, the employer then has the burden to show it would have
taken the same action even in the absence of the protected
activity. Here the necessity of a Wright Line analysis is gen-erated by the allegations in paragraph 11(a) of the complaint.I do not believe Respondents have met that burden. Asidefrom the inconclusive direction toward making a closure, the
timing of what was done militates against Respondents. The
configuration of ballots, those counted and those challenged,
told well enough that the Union was eventually to be con-
firmed as the selection of employees. In contrast to CapitolTransit, where the Board noted that a definite date of a leas-ing decision ``effectively ... weakens'' General Counsel's

prima facie case, Respondents must here otherwise show
how their situation was such that the same action of closure
would have occurred even in the absence of union activities.
In analogous circumstances the closure of a transportation
department had not been made before learning of a union's
efforts to organize, showing that company as having ``never
committed'' itself to a concentration on the processing of
produce rather than its distribution. On the contrary the
claimed business problems had been long present, and not a
supposed basis for action until a union ``appeared on the
scene.'' Coronet Foods, 305 NLRB 79 (1991). Consistentwith an overall inclination from the evidence I also simply
discredit Ray's testimony that he was motivated only by eco-
nomic considerations in making his closure decision as and
when he did. I believe on the contrary that his dismay with
advent of the Union was foremost in his mind, and he has
not candidly conceded this in his testimony. After extensive
anectodal testimony, Ray finally summed up his reasons for
closure with three concise categories. These were (1) eco-
nomic factors, (2) factors of efficiency, and (3) an unneces-
sarily time-consuming and worrisome drain on his energies.The most essential facts to consider are those relating tocrop and marketing factors, profitability trends of Gold Coast
with particular reference to labor costs, assertedly increasing
competitive pressures, and the changing role of Gold Coast
as a prospective harvester in both the Salinas and Yuma
areas. These facts are based primarily on the testimony of
Ray, secondarily on the testimony of Morales as an experi-
enced employee of Gold Coast with both field and office ex-
posures giving her insights into the business, and of Robert
Munoz who generated a variety of comparative data regard-
ing work force totals and harvested acreage by Gold Coast
in both Salinas and Yuma.When examined in its totality these facts as presented byRespondents do not establish a coherent or persuasive show-
ing that closure of Gold Coast was a compellingly necessary
act as a matter of prudent business management. Ray testi-
fied only anecdotally as to factors and conditions that related
to a wide variety of crops, not only the principal broccoli
and lettuce but random and unconnected examples touching
asparagus, cabbage and bok choy. Besides the traditionally
solid 40 percent of FB crops that Gold Coast harvested, it
also regularly harvested broccoli in Salinas for the John
Pryor Company. Ray testified that during both the 1991 and
1992 growing seasons he solicited other harvesting business
in Salinas but was unsuccessful. Meanwhile the Gold Coast
harvesting operations for those years were also carried out in
Yuma for Royal Packing and BSN Farms, as well as harvest-
ing there for Dole on leased agricultural land which GoldVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Coast had taken on for a 3-year period in conjunction withFresh Choice/Dalgety (Delgetti) as the actual grower. The
Yuma operations had only existed on a substantial basis for
about 4 years. The impetus had been a potential of develop-
ing important business ties with Dole, using the Fresh
Choice/Dalgety venture as a vehicle. However this partner
pulled out, and Gold Coast was left to scramble for an un-
profitable harvesting experience on the leased land, and an
eventual turn to Dole that it do the necessary harvesting for
a third and final year. In another instance involving Dole,that company took over the completion of harvesting FB's
1991 broccoli crop, after Gold Coast had performed for the
first 2 months. Ray explained this was based on increasingly
improved equipment and techniques devised by Dole, and
that FB itself had determined to have Dole finish that harvest
for the cost savings involved. Ray gave no specifics however
of what he termed a field analysis of costs leading to the de-
cision of FB.The testimony of Morales did little to enhance Respond-ents explanations of why the business of Gold Coast was
drifting relentlessly into the circumstances of considering its
closure. She recalled office experiences of complaints from
personnel of Dole that they were dissatisfied with the quality
and yield of cabbage being delivered by Gold Coast. Morales
testified that based on Dole's dissatisfaction with how the
cabbage crop was supervised, it ultimately advised Respond-
ents that they would not have harvesting of that crop for
Dole in either Salinas or at Yuma. Morales knew that Gold
Coast had never maintained an established cabbage crew;
only that other harvesting crews would respond to this crop
when Dole called for deliveries. She also testified that Re-
spondents had experienced problems with the Immigration
and Naturalization Service (INS) in Yuma during early 1992,
and had been penalized because of the status of persons
found by INS working in their fields. As Morales also testi-
fied, Hernandez had relocated equipment to Yuma in late
October, even as Ray was progressively learning by that time
that Dole would not allocate him harvesting acreage at all
sufficient to his hopes.The testimony of Robert Munoz concluded Respondentspresentation of its case, and it was through him that the com-
parative data was introduced into evidence. On its face this
data showed a reduction in work force totals of Gold Coast
as taken from payroll records for the years 1991 and 1992
at both Salinas and Yuma. The columnar totals for each
month of those years showed fewer employees in 1992 com-
pared to 1991, except for the months of October and Novem-
ber when 1992 employee totals slightly exceeded the com-
parable number of 1991. This result seems strange, unex-
pected and conflicts with Ray's explanation of things as they
supposedly existed at that particular point in time of late
1992 insofar as operations were concerned and the lagging
opportunities of Gold Coast.As to total harvesting deals by available crop acreage,compared over three years, the 1990±1991 amount done by
Gold Coast was 85 percent, the 1991±1992 amount 51 per-
cent, and the 1992±1993 amount 43 percent. As to this last
year the comparison document notes that to the extent 411
acres of cabbage was harvested for Dole, this will not recur
because of Dole's plans to substitute another harvester in the
future. This same document also notes the expiration of a 3-year lease on land where Gold Coast had harvested nearly56 acres in 1992±1993 at Yuma.The accuracy, relevance, and most importantly connected-ness of these records to Ray's basic closure decision was di-
minished by repeated showing that Robert Munoz had pre-
pared them from information that was not necessarily com-plete or reliable. He testified that not all Yuma operations
were shown, that he could not find all the documentation that
would pertain to Dole, and that he made a ``best guess'' of
some comparison numbers that would lead only to a ``rough
idea'' of the facts.As a party with the burden of showing that the decisionto subcontract operations carried out in the past would have
occurred without reference to the advent of union activities,
Respondents have not met the necessary burden. They have
instead set forth an unconnected and unpersuasive array of
problems, changed business relationships and a claimed re-
solve to finally deal directly with these factors in late 1992.
Ray testified ruefully about the INS matter described by Mo-
rales, associating it to lax supervision and a concurrent sus-
picion that payroll padding was occurring as to Yuma crews.
To the extent that Ray associated the INS problem to dif-
ficulty in maintaining ``a consistent crew,'' he also admitted
that a ``lot of companies experience the same scenario.''
What results from this story is that Respondents faced the
same operating problems as other firms of their industry, and
that stronger management controls were needed to assure
competent supervision at the site of harvesting. This does
not, however, take the matter out of the ordinary, nor make
these experiences part of a convincing basis that a complete
closure was warranted.Neither have Respondents shown that substitute harvestingbusiness was not reasonably available to them as an adjust-
ment to what was lost, or that by an ordinary balancing of
overhead costs to revenue that relief would not have resulted.
According to Respondents' financial statements, labor costs
have been the extraordinarily highest component of operating
expenses, and this increased from approximately 40 percent
of field revenues for fiscal year ending January 1991, to ap-
proximately 50 percent for fiscal year ending January 1992.
But even in the face of this trend Ray testified that he con-
tinued trying to spread around available work among truck-
drivers to be a ``nice guy'' with his employees. The senti-
ment is a generous one, but it does not square with his basic
testimony, and relatedly that of CPA Isaac, that he had a fun-
damental concern with profits and profit potential. This part
of Respondents' defense touches on Ray's third basic reason
for closing; that of reaching a freedom to think of other busi-
ness considerations free from the aggravations that a harvest-
ing operation holds. I am not impressed with this expla-
nation, for even if Ray had begun confining himself to agri-
culture, as this point seems to suggest, he would still be deal-
ing with the subject of harvesting problems but from the
standpoint of a user not a provider. Finally, his reference to
having lost money for the 2 years of operating prior to the
closure is not supported by applicable unaudited financial
statements, in which net income for fiscal/year ending Janu-
ary 1991 showed Gold Coast with net income of $255,340,
leading to a boost in retained earnings at that point to
$262,257. As an enterprise with a seasonal work force high
of as many as 150, but only a handful of regular full-time
employees, Respondents were well situated to adjust toVerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 213GOLD COAST PRODUCEchanging market and competitive conditions. The election notto do so, and instead simply close at the time and in the
manner done, creates inferences persuading me that without
the Union's appearance and the election results being faced
Respondents would have taken the action at issue here in
terms of Section 8(a)(3). I therefore conclude that within the
meaning of Wright Line, Respondents have not met their req-uisite burden of persuading that the closure would have oc-
curred even in the absence of union activity.E. The 8(a)(5) IssueGeneral Counsel contends that the present case is an actionof subcontracting, in contrast to a partial discontinuance of
only certain business operations. Respondents, citing SpringCity Knitting Co., 285 NLRB 426 (1987), argue that Ray'saction as made effective November 20 was purely economic
in nature and thus consistent with First National Mainte-nance Corp. v. NLRB, 452 U.S. 666 (1981).FB undertook its farming operations under one of threebasic contractual arrangements. One was a 50-50 cost-of-pro-
duction plan with the Company for which the crop was
grown. After harvesting the net crop sales were shared on the
same 50-50 basis as growing costs. A second type was a
fixed-fee contract for the production of a crop. A third ar-
rangement used a guaranteed dollar figure per acre for cropproduction, allowing bonus income should FB exceed a spec-
ified level of production. An occasional variation would be
the proprietary growing of mixed lettuce by FB for contract
harvesting and subsequent sale by an agent of the grower.While the basic nature of the business, and the occasionalvariation, involved an indeterminate utilization of harvesting
contractors, or in the case of Dole, that company's own capa-
bility, the underlying option of Ray determining to use Gold
Coast harvesting crews remained present. It is in this sense
that his concerns for efficiency and profitability of operations
associate to the principle that a collective-bargaining rep-
resentative is entitled to participate in actions that fundamen-
tally affect members of its bargaining unit. The landmark
case of Fibreboard Corp. v. NLRB, 379 U.S. 203 (1964), es-tablished that a subcontracting decision, one that did not
change the need for specified work still to be performed nor
contemplate an investment of capital, was a mandatory sub-
ject of bargaining. Here the availability of a representative of
employees was of potential value to Respondents in analyz-
ing whether and how Gold Coast could continue to operate.
The opinion in Fibreboard recognized that no assurance ofprogress or a breakthrough to successful business change
would result from such bargaining, only that the effort of un-
dertaking it was the better choice of a national labor policy.
The basic connection to such an obligation is whether the de-
cision turns in part on a need to reduce labor costs. Cf. DeltaCarbonate, 307 NLRB 118 (1992).I believe General Counsel has correctly identified MikeO'Connor Chevrolet, 209 NLRB 701 (1974), and Toyota ofBerkeley, 306 NLRB 893 (1992), as the basis of Board doc-trine requiring Respondents to have given advance notifica-
tion of this otherwise unilateral subcontracting to the Union.
As a nonincumbent union that was, in fact, ultimately cer-
tified, this circumstance left Respondents unprivileged to
make unilateral changes affecting the bargaining unit at a
time between the election and the certification.Ray's claim that it could not safely reveal the imminentclosure for fear of flight to Yuma by his harvesting crews
does not carry weight. The crews already knew that the Sali-
nas area harvest was nearing an end, so notice of an inten-
tion to present the Union with an opportunity to discuss as-
pects of such a decision would have no effect. Any individ-
ual of the crew that had not already left for Yuma was ap-
parently intending to work out the season with Gold Coast
at Salinas. Since harvesting crew members are mobile and
seasonal anyhow, the closure would not have that signifi-
cance to them because Salinas valley farming generally
would not be affected by what the one company did. The
truly interested and affected persons would be those mem-
bers of the truckdriver unit who constituted the regular em-
ployees and those being thought of as year round. As to
them, the involvement of their bargaining representative
would not leave them in a worsened employment status; in-
stead such involvement could only be beneficial. Finally, the
credible testimony of Blas and Chavez established that Ray
did not even request them to keep his thoughts about closing
confidential as he claimed to have done.Respondents argue that Ray's action primarily reflected ``afundamental change in the nature and direction of the busi-
ness and thus not amenable to bargaining'' on the authority
of Otis Elevator Co., 269 NLRB 891 (1984). This is nothowever borne out by the facts. As a single-employer of
closely integrated operations, the subcontracting to Blas was
merely a switch in the usual harvesting operations from Gold
Coast's own crews, including the truckdriving function, to an
outside company. Nor was Ray's decision not to attempt the
reduced harvesting opportunity in Yuma anything more than
an outgrowth of his basic motivation of reacting unlawfully
to his truckdrivers choice of a union as their representative.
This case does not have any ingredients that approach thesweeping and complex factors present in Otis Elevator. Thesingle-integrated operations of the two corporations here
make the evaluation even more obvious. The nature of var-
ious crop deals and the availability of backup harvesters
makes the entire process from planting to delivery a uniquely
straightforward matter. Particularly given Ray's authoritative
involvement in running both entities, I see no operational
change that remotely suggests a new nature and direction of
the business. I hold as with other conclusions of law above
that Respondents failed in their duty to notify the Union of
their imminent decision to subcontract operations, and afford
it an opportunity to bargain over the decision and the effects
of it respecting employees newly formed into a bargaining
unit awaiting certification.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Because Respondents discriminatorily subcontracted bar-gaining unit work and unlawfully failed to bargain with re-
spect to its decision to subcontract that unit work, I shall re-
quire it to restore the status quo ante as it existed prior to
the unlawful subcontracting of unit work effective November
20, reincorporate into the single-employer structure of FB
and, to the extent a corporate existence less the Gold Coast
name exists, employ its truckdrivers for the hauling to cool-VerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The remedy applies to both the 8(a)(3) and (5) violations, al-though it is an appropriate remedy for each violation itself.4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ers of harvested products as previously performed, and makewhole those employees who suffered a loss of wages and
benefits as a result of the unlawful subcontracting. Backpay
is to be computed on a quarterly basis in accordance with
F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestcomputed in the manner prescribed in New Horizons for theRetarded, 283 NLRB 1173 (1987).3I shall order that those individuals previously employed astruckdrivers, and within the Union's bargaining unit, Rudolfo
Gomez, Federico Hernandez, David Trujillo, Arnulfo Sixtos,
Jose Trinidad Arqueta, and Adan Lara be offered immediate
and full reinstatement to their former positions of employ-
ment, distinguishing as necessary between those employed
year-round by traditionally going to Yuma for the harvesting
there from those domiciled in the Salinas area and working
only seasonally in the harvesting of FB farming operations.
I shall also order that Respondents bargain with the Union
respecting subcontracting decisions and their effects on unit
employees.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Gold Coast Produce; Franscioni Bros.,Inc. Salinas, California, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Interrogating employees about their union sympathiesand activities.(b) Subcontracting bargaining unit work because its em-ployees are represented by a union.(c) Refusing to recognize and bargain with General Team-sters, Warehousemen and Helpers Union, Local 890, Inter-
national Brotherhood of Teamsters, AFL±CIO as the exclu-
sive collective-bargaining representative of its employees in
the following appropriate unit:All regular full-time and part-time employees employedas truckdrivers in the harvesting operations in Monterey
County, California and Yuma, Arizona, excluding main-
tenance employees, mechanics, office clerical employ-
ees, guards and supervisors as defined in the Act,(d) Failing or refusing to bargain with the Union about theNovember 1992 decision to subcontract harvesting operations
and the effect of that decision on the unit employees.(e) Discriminating against employees so as to foreseeablycause discouragement of membership in a labor organization.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Rudolfo Gomez, Federico Hernandez, ArnulfoSixtos, David Trujillo, Jose Trinidad Arqueta, and Adan Lara
immediate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other rights
or privileges previously enjoyed, and make them whole for
any loss of earnings and other benefits suffered as a result
of the discrimination against them in the manner set forth in
the remedy section of the decision, distinguishing, as nec-
essary, between those employed year-round by traditionally
going to Yuma, Arizona, for the harvesting there from those
domiciled in the Salinas, California area and working only
seasonally in the harvesting of Franscioni Bros. farming op-
erations.(b) On request, bargain with the Union as the exclusiverepresentative of the employees in the appropriate unit de-
scribed above concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the under-
standing in a signed agreement.(c) Return the work performed by the foregoing namedemployees to the jurisdiction of the bargaining unit and, on
the Union's request, reinstate the terms and conditions of
employment that existed prior to the Respondents' November
20, 1992 subcontracting of unit work.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its facility in Salinas, California copies of theattached notice marked ``Appendix.''5Copies of the notice,on forms provided by the Regional Director for Region 32
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees, are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. Notices shall be in
both English and Spanish, and shall be mailed to the home
address of each individual named in paragraph 2(a) above.
See Caribe Staple Co., 313 NLRB 877 (1994).(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.VerDate 12-JAN-9915:44 Jul 28, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31934apps04PsN: apps04
